0>   'LiL, rf/JrfrJt, ,flak                                              <$£(£l.
      M: *f/D-/3A5-<5

                   A   £02±-                    _...££-.

      £^2djl&U££. /nt//rr\JU&Ll
      /Cfa*«ff^.d/frQzte44--. dtje<.             5f4^
      jMo^s 4&W/WL-a$x (L
      /zwo L^Z/^W- 2o~ tlih- /xM/zM^-JodLsU
                         'A l/r\ odjut2s*fj&.        JMSdJjl-   KJumJL


      £VK<d /f<G2LU.      iASZL.g..




                                                3&     '2*tu

                                                  ^Ml&SZ^-}.
                                                Simeon Ue^HOQ Z^TAfKK)
                                                ^JLTllJim-JLlMltlX.
                                                 9-
                                            ^LEJTLaJiZ
                                            MmJXSJ/iu£ •hL
                                                        JkJllS^o




                                                                       _REC£IVEDJN_
                                                                  COURTOF CRIMINAL APPEAL8

                                                                         NOV 1 7 2015
                                                                   -Abel-AG©starGteFk-